Citation Nr: 9931823	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  95-18 827	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to restoration of a 40 percent evaluation for 
traumatic occlusion of the left popliteal artery with 
claudication, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1988 to January 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, CA (RO).  The case later was transferred to the 
Chicago, IL RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's traumatic occlusion of the left popliteal 
artery is productive of intermittent claudication, left calf 
pain and numbness, and the absence of lower extremity pulses.


CONCLUSION OF LAW

Restoration of a 40 percent evaluation for traumatic 
occlusion of the left popliteal artery with claudication is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.344(c), 4.104, Diagnostic Code 7114 (1999); 38 C.F.R. 
§ 4.104, Diagnostic Code 7116 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the RO granted service connection for 
traumatic occlusion of the left popliteal artery with mild 
claudication in an April 1989 rating decision and assigned a 
40 percent evaluation effective from January 1989.  The RO 
made this determination based upon evidence that, during 
active service, the veteran sustained a hyperextension injury 
to his left knee which involved a popliteal artery 
disruption.  The veteran underwent surgical repair of the 
artery; however, an arteriogram following surgery revealed 
that the artery continued to be completely occluded.  
Thereafter, during a VA examination, the veteran complained 
of symptoms consistent with claudication with walking more 
than one-half of a mile and occasional edema with standing 
more than one hour.

In July 1992, the RO proposed that the evaluation assigned to 
the veteran's popliteal artery disability be reduced from 40 
percent to 20 percent.  At that time, the veteran was 
notified of his right to submit additional evidence and of 
his right to a personal hearing.  See 38 C.F.R. § 3.105(e) 
(1999).  The RO thereafter issued a rating decision in April 
1993 which reduced the veteran's left popliteal artery 
disability evaluation from 40 percent to 20 percent effective 
from August 1993.  As the RO complied with the procedural 
requirements of 38 C.F.R. § 3.105(e) (1999) in reducing the 
veteran's disability evaluation, the question is thus whether 
that reduction was proper pursuant to 38 C.F.R. § 3.344 
(1999).

Sections (a) and (b) of 38 C.F.R. § 3.344 (1999) require a 
finding of material and sustained improvement of the 
pertinent disability in order to warrant a reduction of the 
assigned evaluation.  However, these sections only apply in 
cases involving an evaluation that had continued at the same 
level for five years or more.  In this case, in reducing the 
40 percent evaluation, the RO reduced an evaluation that had 
been in effect for less than five years.  Therefore, the 
provisions of 38 C.F.R. § 3.344(a), (b) (1999) are not for 
application in this case.  See Brown v. Brown, 5 Vet.App. 413 
(1993).  Accordingly, a reexamination showing improvement of 
the disability may warrant a reduction in the assigned 
evaluation.  See 38 C.F.R. § 3.344(c) (1999).

The RO reduced the veteran's disability evaluation based upon 
the findings of a March 1992 VA examination.  During this 
examination, the veteran complained of left calf claudication 
with tingling and numbness after walking one mile.  The 
condition improved after resting for 30 minutes.  Objective 
findings included decreased sensation of the left leg with a 
shooting sensation on pinprick to the upper posterior calf.  
Vascular testing showed normal to near normal perfusion to 
both ankles and good perfusion to both legs, with a very 
minimal degree of decreased flow to the left ankle.  After 
the veteran exercised on a ten percent grade at two miles per 
hour for 10 minutes, a slight tightness of the left calf was 
present.  The veteran was diagnosed with mild left lower 
extremity claudication and partial occlusion of the left 
popliteal artery.

VA outpatient records from March 1994 indicate that the 
veteran attended a preoperative orthopedic consultation 
regarding a tibial osteotomy.  At that time, the veteran 
complained of left calf pain after ambulating between three-
fourths to one mile.  He believed that the left calf pain had 
worsened over the past 6 months.  The pain was relieved with 
resting for 25 minutes.  The veteran denied pain with rest 
but did have numbness and tingling with flexion of the knee.  
He was assessed with status post left popliteal repair with 
claudication with exercise.

In August 1994, the veteran was seen for a vascular 
consultation prior to tibial reconstruction and custom 
orthosis.  The veteran complained of three-fourth mile 
claudication and leg/foot paresthesias if his left knee was 
bent or he sat cross-legged.  He reported no pain at rest.  
It was recommended that he undergo further vascular testing.  
In October 1994, the veteran reported that he could walk one-
half mile and that his foot became numb when he sat for more 
than 15 minutes.  It was noted that he might need a possible 
popliteal repair.  However, ultrasound testing did not show 
the presence of a cyst or aneurysm.

Private medical records from May 1995 show that the veteran 
was seen in relation to a diagnosis of left tibial fracture, 
status post high tibial osteotomy.  No objective findings 
related to the left popliteal artery were made; however, it 
was noted that the veteran was walking three miles.

During a VA examination in March 1999, the veteran reported 
that he had suffered claudication of his left lower extremity 
since his in-service injury.  Presently, he could walk only a 
quarter of a mile before he began to experience tightness and 
pain of the left calf.  The examiner could not locate the 
left dorsal pedis and posterior pulses, and the popliteal 
artery pulse was also absent.  An arterial Doppler segmental 
pressure study was normal.  An arterial duplex lower 
extremity study showed abnormal results with left-sided peak 
systolic velocity of 36 cm/second and triphasic waveform.  
The veteran was diagnosed with traumatic left popliteal 
artery occlusion with mild intermittent claudication.

The veteran's traumatic occlusion of the left popliteal 
artery with mild claudication was originally awarded a 40 
percent disability evaluation pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7116 (1997).  Under the rating schedule, a 20 
percent evaluation was warranted if the disability was 
manifested by minimal circulatory impairment, with 
paresthesias, temperature changes, or occasional 
claudication.  For an increased rating to 40 percent, there 
must be a well-established case of intermittent claudication 
or recurrent episodes of superficial phlebitis.  A 60 percent 
evaluation was assigned when there was persistent coldness of 
the extremity with claudication on minimal walking.  
38 C.F.R. § 4.104, Diagnostic Code 7116 (1997).

The Board notes that by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating diseases of the arteries 
and veins, including Diagnostic Code 7116.  62 Fed. Reg. 
65207-65224 (1997) (to be codified at 38 C.F.R. § 4.104).  
When a law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Therefore, the Board will 
proceed to analyze the veteran's claim under both sets of 
criteria to determine if one is more favorable to the 
veteran.

The revised regulations provide that claudication on walking 
more than 100 yards, and; diminished peripheral pulses or 
ankle/brachial index of 0.9 or less warrants a 20 percent 
disability rating.  If claudication on walking between 25 and 
100 yards on a level grade at 2 miles per hour, and; trophic 
changes (thin skin, absence of hair, dystrophic nails) or 
ankle/brachial index of 0.7 or less, a 40 percent rating is 
warranted.  For a 60 percent disability rating, there must be 
claudication on walking less than 25 yards on a level grade 
at 2 miles per hour, and; either persistent coldness of the 
extremity or ankle/brachial index of 0.5 or less.  The 
ankle/brachial index is the ration of the systolic blood 
pressure at the ankle (determined by Doppler study) divided 
by the simultaneous brachial artery systolic blood pressure.  
The normal index is 1.0 or greater.  38 C.F.R. § 4.104, 
Diagnostic Code 7114 (1999).

Acknowledging that the above evidence must be applied to the 
rating criteria that are most favorable to the veteran, the 
Board finds that the evidence supports a restoration of a 40 
percent evaluation under the former criteria.  In particular, 
the evidence establishes that the veteran continues to 
experience intermittent claudication upon exercise and, in 
fact, his claudication has progressively worsened.  Moreover, 
the most recent VA examination disclosed the absence of left 
lower extremity pulses and an abnormal arterial study.  
Therefore, when the totality of disabling symptomatology 
attributable to the occlusion of the veteran's left popliteal 
artery is considered, the Board finds that the symptoms are 
more consistent with those contemplated by the rating 
criteria for a 40 percent disability evaluation.  
Accordingly, entitlement to restoration of the 40 percent 
evaluation for traumatic occlusion of the left popliteal 
artery with claudication is granted.


ORDER

Restoration of a 40 percent evaluation for traumatic 
occlusion of the left popliteal artery with claudication is 
granted.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

